UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4736
DANIEL FRANK KULLMAN,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                             (CR-99-12)

                   Submitted: February 20, 2003

                      Decided: February 28, 2003

     Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. Robert Haley, Assistant Federal Public Defender, Charleston, South
Carolina, for Appellant. Lee Ellis Berlinsky, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. KULLMAN
                               OPINION

PER CURIAM:

  Daniel Kullman appeals his conviction and sentence on several
charges of probation violation. Kullman did not contest the violations,
and the district court found Kullman guilty of violating his probation
and sentenced Kullman to eleven months’ imprisonment and three
years’ supervised release. Kullman’s attorney has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), claiming
one error, but concluding that there are no meritorious grounds for
appeal. Kullman was notified of his right to file an additional brief,
which he failed to do. In accordance with the requirements of Anders,
we have examined the entire record and find no meritorious issues for
appeal.

   By counsel, Kullman claims the district court abused its discretion
in sentencing him, but does not dispute that he was sentenced within
a guidelines range which was properly calculated. We find no merit
to Kullman’s claim on appeal because the district court has sound dis-
cretion to fix a sentence at any point within the guidelines range,
United States v. Roberts, 881 F.2d 95, 106-107 (4th Cir. 1989), and
its decision is not appealable where, as here, the range is correctly cal-
culated. United States v. Porter, 909 F.2d 789, 794-95 (4th Cir. 1990).

   Accordingly, we affirm Kullman’s conviction and sentence. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
court for leave to withdraw from representation. Counsel’s motion
must state that a copy thereof was served on the client. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED